DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, 4-6, 9-12, 14-16, and 19-21 stand rejected under Section 102 or in the alternative, under Section 103.  Claims 4-6, 13, and 22 stand rejected under Section 103.  Claims 1-6, 9-16, and 19-22 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 12 and 13 stand rejected under Section 112(b).  Claims 1-13 and 22 stand objected to for informalities.  The specification and drawings stand objected to.  Claims 3, 7, 8, 17, and 18 stand objected to for informalities but have been indicated as having allowable subject matter if placed in independent form.  
Applicants amended claims 1, 12, and 13, provided an amendment to the specification, and provided a replacement drawing.  Applicants argue that the cited references do not anticipate or render obvious the claims, and that the claims are supported by the originally filed disclosure.
Turning first to the drawings: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the drawings is withdrawn.
Specification objection: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the specification is withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 112(a) written description rejections: Applicants’ arguments are persuasive.  These rejections are withdrawn.
Section 102/103 and Section 103 rejections: Applicants’ arguments, in particular the arguments relating to the comparison of the prior art method which results in a larger particle size and the applicants’ method that results in claimed particle size, are persuasive.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be combined with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-22 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the first auxiliary layer comprises nickel oxide nanoparticles having an average particle diameter of less than or equal to about 10 nanometers and an organic ligand”, in combination with the remaining limitations of the claim.
With regard to claims 2-13 and 22: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “forming a first auxiliary layer comprising nickel oxide nanoparticles having an average particle diameter of less than or equal to about 10 nanometers and an organic ligand on the first electrode”, in combination with the remaining limitations of the claim.
With regard to claims 15-21: The claims have been found allowable due to their dependency from claim 14 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897